DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on February 8, 2022 is acknowledged. Claims 1-9 and 11-15 are pending in this application. No claims have been amended. Claim 10 is cancelled. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on May 18, 2021 and August 5, 2021 is acknowledged. Signed copies are attached to this office action. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,116,723 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 1-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,202,757 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Bernstein et al. (US 2007/0178166) which discloses a dry powder pharmaceutical formulation for pulmonary or nasal administration. The formulations are blends of milled blends and may include a phospholipid, alone or in combination with other excipient materials. The process of preparing the formulation includes the steps of (a) providing particles which comprise a pharmaceutical agent, (b) blending the particles with particles of at least one first excipient to form a first powder blend; (c) milling the first powder blend to form a milled blend which comprises microparticles or nanoparticles of the pharmaceutical agent; and (d) blending the milled blend with particles of a second excipient to form a blended dry powder blend pharmaceutical formulation suitable for pulmonary or nasal administration (abstract). 
The microparticles of the milled blend that comprise the pharmaceutical agent have a volume average diameter of between 1 and 10 m. The particles of the second excipient have a volume average diameter between 20 and 500 m (paragraph 0009). 
As noted above, the second particles are thus greater than that of the first type particles.
Excipients include bulking agents including lactose, sucrose maltose, mannitol, sorbitol, trehalose, galactose, xylitol, erythritol, and combinations thereof (paragraph 0136), which are diluents as noted in the instant claims.  
However, Applicant has amended the claims to recite the composition consists of solid particles consisting of at least one active agent and solid particles of a disaggregation agent.  Thereby excluding the additional second excipient or any other component required by Bernstein.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615